Citation Nr: 0706751	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for corneal scarring of 
the left eye with loss of visual acuity.  

2.  Entitlement to service connection for disability of the 
eyes other than left eye corneal scarring with loss of 
acuity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's claim was remanded for 
additional development in December 2003 and August 2005.  It 
is again before the Board for appellate review.  

In February 2007, the undersigned Veterans Law Judge granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  

The veteran's claim on appeal encompasses the question of 
service connection for an "acquired eye disability," 
implying that any eye disability found is to be considered.  
As noted in the decision below, the evidence supports a grant 
of service connection for a specific problem--corneal 
scarring of the left eye with associated loss of acuity.  
What remains is the question of whether any other eye 
disability diagnosed in the veteran's case, including any 
right eye disability, should be service connected, either as 
being due directly to service or as a result of the now 
service-connected left eye corneal scarring with loss of 
visual acuity.  Consideration of the question of service 
connection for eye disability other than left eye corneal 
scarring with loss of visual acuity is deferred pending 
completion of the evidentiary development sought in the 
remand that follows the decision below.




FINDINGS OF FACT

1.  Left eye corneal scarring did not clearly and 
unmistakably exist prior to the veteran's period of military 
service.  

2.  Left eye corneal scarring likely accounted for the 
decreased visual acuity in the left eye shown during military 
service.


CONCLUSION OF LAW

The veteran has corneal scarring of the left eye with loss of 
visual acuity that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran's service entrance examination in 
January 1951 does not reflect a finding of a corneal scar of 
the left eye.  The veteran's uncorrected distant visual 
acuity was noted as 20/70 in the left eye, and there was no 
report of any abnormality.  On his Report of Medical History, 
the veteran reported that none of his relatives had a history 
of tuberculosis, or had he ever lived with anyone who had 
tuberculosis.  The veteran also reported that he had never 
worn glasses.  The veteran's service medical records also 
include a Spectacle Order Form, dated March 8, 1951.  The 
form represents an order for eyeglasses.  The veteran's 
uncorrected visual acuity (presumably distant vision) was 
reported as 20/300 in the left eye.  There was no notation on 
the form of any type of eye injury or specific problem with 
the veteran's eyes.  

The veteran's March 1952 Report of Medical History, for 
purposes of separation from service, notes the veteran's 
reported history of eye trouble.  The examiner included a 
number of comments in block #40 of the form.  He noted that 
at age three the veteran had had tuberculosis that infected 
his eyes, but there were no complications at the time of the 
examination.  There was a second notation of tuberculosis at 
age 3 to 14 with successful treatment.  The examiner further 
remarked that the veteran had worn glasses "spasmodically" 
since the age of 5 years.  A report of separation physical 
examination, also dated in March 1952, notes the veteran's 
uncorrected distant visual acuity in the left eye was 20/300.  
No corrected visual acuity was provided.  Comments in block # 
73 of the examination report form noted that the veteran had 
tuberculosis, age 3 to 14, which infected his eyes but did 
not result in any complications.  The examination report 
further noted that the veteran had refractive error.  There 
was no mention of any other eye-related defect, to include 
any cornea scarring.  

After service, the veteran was treated at Truman Medical 
Center East during the period February 1994 to August 1995.  
Here, clinical records relate to treatment provided to the 
veteran for eye-related complaints, to include bilateral 
corneal scars.  The examiner noted the veteran's reported 
medical history to include childhood tuberculosis and a 
family history of glaucoma.  A February 1994 clinical entry 
notes that the veteran had reported a decrease in visual 
acuity since service.  Impressions as to the etiology of the 
corneal scars included as secondary to tuberculosis and as 
congenital dystrophy.  

The veteran provided a statement detailing his contentions in 
May 1996.  He reported that during service he went out with 
other airmen to observe flares being ignited, and as a result 
of viewing the flares he developed a dark blind spot when 
looking directly forward.  The veteran also reported that 
following the flare incident he was sent to the hospital and 
that the physicians there were very interested in his eyes.  
He reported that they mentioned eye trauma and scarring of 
the left eye (and minor scarring of the right eye).  The 
veteran reportedly was offered the opportunity to have a 
corneal transplant at the Valley Forge Army Hospital, but he 
declined.  

The veteran testified at a hearing at the RO in May 2002.  In 
response to a question about his having eye problems prior to 
service the veteran responded that he would not call them 
problems.  He said that he grew up with "them" and so he 
never really thought much about having any eye problems.  No 
specific "eye problem" was identified in the transcript in 
the context of that testimony.  

In a report of April 2002 VA examination, the examiner noted 
an uncorrected distant vision for the veteran's left eye of 
20/300.  In addition, the examiner provided diagnoses of 
bilateral refractive error; decrease in visual acuity in the 
left eye; and bilateral corneal scars of the eyes, with the 
left greater than the right.  The examiner further noted that 
the right corneal scar appeared to be secondary to old 
foreign body scar (rust ring) and the left corneal scar was 
due to old interstitial keratitis, possibly secondary to 
tuberculosis.  The examiner commented that since the 20/300 
visual acuity in the left eye on examination was the same as 
that at the time of the veteran's discharge physical 
examination, it could be inferred that the corneal scar of 
the left eye was occurred during service.  The veteran was 
noted to have been examined by a corneal specialist, who 
reportedly agreed with the examiner's assessment.  

In a subsequent report of May 2004 VA examination, an 
examiner noted the veteran's visual acuity at the time of his 
entrance into service in January 1951.  Following his review 
of the record and examination of the veteran, the examiner 
opined that it was more than likely that the bilateral 
corneal scars were present at the time of the veteran's 
entrance onto active duty.  However, he failed to provide an 
opinion as to the likely etiology of the scars.  

Clinical records associated with the veteran's VA treatment 
for his eyes reflect an evaluation in June 2005 which 
included a finding of 20/50 visual acuity in the left eye 
(presumed corrected vision) secondary to large central 
stromal "K" (or corneal) scar.  An April 2006 evaluation 
reflects a staff optometrist's finding of 20/40 visual acuity 
in the left eye secondary to long standing stromal scar.  

In a subsequent report of July 2006 VA examination, an 
examiner again reviewed the record and examined the veteran.  
The veteran's uncorrected near visual acuity in the left eye 
was noted as 20/50 and uncorrected distant vision as 20/200.  
Corrected near visual acuity was noted as 20/50 and corrected 
distant vision as 20/40.  The examiner opined as follows, 

[E]xaminer, today, can not say with any 
validity that scars existed prior to service 
or that they occured [sic] as a result of 
service[.]  [N]o evidence was located that 
would be definitive[.]  [T]o further 
complicate the issue: one scar could have 
been present prior to the military and one a 
result of the military[.]

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110.  
Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability pre-existed service and was 
aggravated thereby.  Id.

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, is presumed to have been 
in sound condition when examined, accepted, and enrolled for 
that period of service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
service.  Id.

Here, as noted above, the competent medical evidence has 
identified the veteran's corneal scar of the left eye as a 
possible congenital condition, possibly related to childhood 
tuberculosis, or possibly having been incurred during 
service.  While treatment records both in service and post 
service note the veteran's reported history of tuberculosis 
as a child, in an April 2005 statement the veteran reported 
that neither he nor other living family members could recall 
a history of tuberculosis for himself or other members of the 
family.  In this case, the Board is not persuaded that there 
is clear and unmistakable evidence demonstrating that corneal 
scarring in the veteran's left eye existed prior to service.  
Here, notwithstanding an examiner's finding that the 
veteran's corneal scar in his left eye was more than likely 
present at the time of his entrance onto active duty in 
January 1951, the medical findings are otherwise inconclusive 
as to the onset and/or etiology of the veteran's left eye 
corneal scarring.  Thus, in light of the medical evidence, 
the Board finds that the presumption of soundness has not 
been rebutted and the veteran is presumed to have been in 
sound condition at the time he entered service in January 
1951.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the veteran is presumed to have been in sound condition at 
the time he entered service, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. § 1110.  
Here, the veteran's service medical records document a 
dramatic shift in visual acuity (20/70 to 20/300 
(uncorrected)) in his left eye two months after he entered 
active service.  At the time of separation in March 1952, the 
veteran's visual acuity (uncorrected) in his left eye 
remained at 20/300.  As noted above, the examiner in April 
2002 opined that it could be inferred by the loss of visual 
of acuity in the veteran's left eye during service that the 
corneal scarring existed at that time.  The medical record 
otherwise fails to provide an explanation for the veteran's 
loss of visual acuity in the left eye during service.  

Therefore, under the circumstances, it is the Board's 
conclusion that the available evidence gives rise to a 
reasonable doubt as to whether the veteran's corneal scar of 
the left eye existed during his period of military service.  
Additionally, the Board notes that the medical evidence 
reflects that the veteran's current loss of visual acuity in 
his left eye is related to his corneal scarring.  Therefore, 
service connection for corneal scarring of the left eye with 
loss of visual acuity is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for corneal scarring of the left eye with 
associated loss of visual acuity is granted.  




REMAND

The Board notes that the issue developed for appeal was 
characterized as service connection for an acquired eye 
disorder.  The Board has granted service connection for a 
corneal scarring of the left eye with loss in visual acuity.  
Thus, the issue as to any other eye disability, including any 
right eye disability, remains on appeal.  This is significant 
because the evidence suggests that the veteran has other eye 
problems, including cataracts in both eyes and some corneal 
scarring in the right eye.  

The medical evidence of record documents that at service 
entrance, the veteran's distant visual acuity in his right 
eye was 20/40 (uncorrected) and at service separation, 20/50 
(uncorrected).  With respect to the most recent medical 
evidence of record, the Board notes that the report of May 
2004 VA examination reflects a finding that the veteran had 
slowly progressing cataracts in both eyes.  An examination of 
the veteran's eyes in June 2005 reflects findings, to 
include, 20/20 visual acuity in the right eye with incipient 
nuclear sclerosis (NS), dry eye syndrome, and glaucoma 
suspect secondary to optic nerve hypoplasia (ONH).  
Thereafter, in April 2006, the veteran was noted to have, in 
particular, 20/25 visual acuity in the right eye with 
cataracts, as well as ONH.  A slit lamp examination revealed 
a corneal stromal scar.  In a report of July 2006 VA 
examination, the veteran's uncorrected visual acuity in his 
right eye was noted as 20/200 (near) and 20/60 (far/distant).  
Corrected visual acuity in the right eye was reported as 
20/30 (near) and 20/25 (far).  

In August 2005, the Board remanded the veteran's claim on 
appeal for an additional VA examination.  The examiner was 
requested, in particular, to identify whether the veteran had 
any eye disease or disorder, to include corneal scarring, 
related to his military service.  As noted above, the VA 
examiner at that time provided an opinion only with respect 
to the veteran's corneal scarring.  (From the context of the 
opinion, it appears that his reference to corneal scarring 
was a reference to the left eye only because of the decreased 
visual acuity noted in that eye during service.  It was also 
suggested that corneal scarring in the right eye had an 
etiology different from the scarring in the left eye.)  He 
did not otherwise address any other identified eye disease or 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the appellant, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Therefore, the Board finds that the claims file should be 
returned to the examiner who provided the July 2006 medical 
opinion for a supplemental opinion regarding the veteran's 
claim for service connection for eye disability other than 
corneal scarring in the left eye with associated visual 
acuity loss.  In this regard, the examiner should identify 
all other diseases or disorders of the eyes (i.e., glaucoma, 
cataracts, corneal scar of the right eye, incipient nuclear 
sclerosis, optic nerve hypoplasia, etc.).  The examiner 
should opine as to each diagnosed problem whether it is 
related to the veteran's period of service or to the service-
connected left eye corneal scarring with loss of visual 
acuity.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

If further consultation with a specialist is necessary (as 
was accomplished by the VA examiner in April 2002) such 
should be undertaken and such findings included in the 
examiner's final report.  The originating agency should 
arrange for the veteran to undergo examination only if the 
July 2006 VA examiner is unavailable and/or such examination 
is needed to answer the questions posed above.  If further 
examination is required, the veteran is placed on notice that 
failure to report to the scheduled examination, without good 
cause, could result in a denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the originating agency of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the originating agency should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the remaining 
claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  Following the development above, the 
claims file should be forwarded to the VA 
examiner who provided the medical 
examination and opinion in July 2006.  
That examiner should again review the 
claims file (in addition to the evidence 
added to the claims file since the report 
of July 2006 examination) and provide a 
supplemental opinion.  In that 
supplemental opinion the examiner should 
identify each disease or disorder of the 
eyes (i.e., glaucoma, cataracts, right 
eye corneal scars, incipient nuclear 
sclerosis, optic nerve hypoplasia, etc.).  
The examiner should then provide an 
opinion as to the medical probabilities 
that each identified eye disease or 
disorder (other than left eye corneal 
scarring) is related to the veteran's 
period of service, or was caused or made 
worse by left eye corneal scarring and 
its associated loss of visual acuity.  
(If consultation with a specialist is 
necessary, such should be undertaken and 
such findings included in the examiner's 
final report.)  

The examiner should provide reasons and 
an explanation for all opinions.

(Arrangements should be made for the 
veteran to undergo examination only if 
the July 2006 VA examiner is unavailable 
and/or such examination is needed to 
answer the questions posed above.)  

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the claim on appeal for 
service connection for an acquired eye 
disability other than left eye corneal 
scarring and its associated loss of 
acuity.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


